On Petition for a Rehearing.
Elliott, J.
No brief was filed on the merits of the case until after the opinion was filed, although the cause was sub*179mitted in November, 1882. Under the established rule, we might well dispose of the case by saying that points not made on the original argument will not be considered on a petition for a rehearing, but, in this instance, we have thought that we are, perhaps, justified in departing from that rule.
Filed Dec. 9, 1885.
It is now said that there was no ruling on the demurrer to the first paragraph of the complaint. There is some confusion in the record, but we think that it shows that the amended complaint supplanted the original, and that it was to all the paragraphs of this amended complaint that the demurrer was sustained. At all events, judgment upon demurrer went against the appellant upon all the paragraphs of his complaint, and this was clearly error, for it certainly is wrong to render judgment upon demurrer, where there is one good paragraph of a complaint unchallenged. It is manifestly error to render judgment against a plaintiff on demurrer, if he has one good paragraph of complaint on file. Whether we regard the amended complaint as entirely supplanting the original, or whether we hold that there was one good paragraph unchallenged, there was material error. But there is error properly assigned upon the ruling on the demurrer to each of the four paragraphs of the complaint, and, as these were all good, the judgment was erroneous, for the general rule is that a party is entitled to a reversal if a demurrer is wrongfully sustained to any one of the paragraphs of his complaint.
It is said that the appellee’s land ought not to be burdened for the benefit of the appellant’s land, for the reason that the land of the latter is in Ohio. We regard it as quite clear that our courts may prevent a wrong to a citizen of another State in cases where the wrong consists in doing an act upon land within our jurisdiction.
Petition overruled.